UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7431


LEE O. WILSON, JR.,

                Petitioner - Appellant,

          v.

GENE M. JOHNSON, Mr.,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:08-cv-00794-LMB-TRJ)


Submitted:   February 18, 2010            Decided:   February 24, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lee O. Wilson, Jr., Appellant Pro Se.      John Michael Parsons,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lee    O.    Wilson,      Jr.,       seeks    to        appeal    the    district

court’s    order   denying      relief       on   his     28    U.S.C.       § 2254       (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                              See 28 U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue     absent   “a     substantial         showing          of     the    denial        of     a

constitutional      right.”           28    U.S.C.       § 2253(c)(2)         (2006).             A

prisoner     satisfies         this        standard       by        demonstrating           that

reasonable    jurists      would       find       that    any        assessment       of        the

constitutional      claims      by    the    district      court        is    debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                       We

have independently reviewed the record and conclude that Wilson

has not made the requisite showing.                        Accordingly, we deny a

certificate of appealability and dismiss the appeal.                                  We deny

Wilson’s    motions      for   appointment         of    counsel,       for     an    en    banc

hearing,    and    for   oral    argument         because       the     facts       and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                     DISMISSED

                                             2